


110 HRES 1444 IH: Expressing the Sense of the House of

U.S. House of Representatives
2008-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1444
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2008
			Mr. English of
			 Pennsylvania submitted the following resolution; which was referred
			 to the Committee on Transportation and
			 Infrastructure
		
		RESOLUTION
		Expressing the Sense of the House of
		  Representatives that the Susquehanna River Basin Commission should carefully
		  consider the energy needs of the United States and the economic development
		  needs of the region before limiting natural gas exploration and development in
		  the Marcellus Shale formation.
	
	
		Whereas spending hundreds of billions of dollars every
			 year on foreign oil to fuel cars and trucks has weakened the economy, the
			 environment, and national security;
		Whereas after decades of debate about the dangers of
			 becoming reliant on foreign oil and how that reliance has damaged our economy
			 and weakened our national security, the United States has grown more dependent
			 on foreign oil, and the dire consequences are being felt across the
			 Nation;
		Whereas the United States is borrowing itself into
			 national bankruptcy in the amount of $700 billion a year for imported oil, and
			 this is not sustainable;
		Whereas the public of the United States needs to know
			 there is an alternative to our failed energy policies of the past;
		Whereas energy is the Nation's single biggest challenge,
			 the need to meet that challenge is urgent, and there is an answer through the
			 natural gas of the United States;
		Whereas in early 2008, Terry Englander, a geoscience
			 professor at Pennsylvania State University, and Gary Lash, a geology professor
			 at the State University of New York at Fredonia, produced estimates that the
			 Marcellus Shale formation might contain more than 500 trillion cubic feet of
			 natural gas;
		Whereas the presence of an enormous volume of potentially
			 recoverable gas in the eastern United States has great economic significance,
			 and this natural gas is closest to the highly populated areas of New Jersey,
			 New York, and New England;
		Whereas gas produced from the shallower, western portion
			 of the Marcellus Shale formation could be transported to cities in the central
			 part of the United States and have a positive impact on the stability of the
			 natural gas supply of the surrounding region for several years;
		Whereas if the Marcellus Shale formation holds up to the
			 optimistic expectations of some natural gas experts, Pennsylvania, Ohio, New
			 York, and West Virginia could temporarily have an enormous boost in income over
			 the next few decades;
		Whereas local economies could see an increase in
			 employment and revenue as a result of the drilling into the natural gas-rich
			 Marcellus Shale formation, according to a report from the Penn State Workforce
			 Education and Development Initiative;
		Whereas the above-mentioned report estimates that for each
			 billion dollars of royalty income generated by the Marcellus Shale formation
			 reserves, local communities could gain 7,880 jobs in the first year, and close
			 to 8,000 in the second;
		Whereas the increase in drilling has already resulted in a
			 large demand for workers, entry-level jobs with drilling companies and well
			 servicing companies, and a variety of jobs throughout the region;
		Whereas more than 72 percent of the tri-state Susquehanna
			 watershed, covering portions of New York, Pennsylvania, and Maryland, are
			 underlain by the Marcellus Shale formation and other natural gas rich shale
			 formations;
		Whereas advancements in technology for capturing natural
			 gas in shale formations require operators to inject large amounts of water
			 several thousand feet underground to break up the rocks;
		Whereas on August 15, 2008, the Susquehanna River Basin
			 Commission (SRBC) notified the natural gas operators that as of October 15,
			 2008, any amount of water withdrawn or consumptively used to develop wells in
			 the Marcellus, Utica, or other shale formations in the Susquehanna River
			 watershed would require prior approval from the SRBC;
		Whereas this is the first time in the SRBC’s 37-year
			 history they are imposing this type of requirement on an entire class of
			 projects rather than on an individual project;
		Whereas the SRBC has indicated it will only consider
			 quantity and rate of water usage, location of water (ground and surface
			 sources) for withdrawals and consumptive uses, the potential to alter the
			 physical, biological, chemical or hydrological characteristics of the basin’s
			 water resources, and the potential to affect interstate water quality;
			 and
		Whereas the SRBC’s initial public statement has not
			 indicated they will consider the broad energy needs of the United States or the
			 economic development needs of communities in the immediate region: Now,
			 therefore, be it
		
	
		that it is the sense of the House of
			 Representatives that the Susquehanna River Basin Commission should give the
			 same consideration to the energy needs of the United States and the potential
			 jobs that could be created by a proposed project as is accorded to other
			 factors, such as quantity and rate of water usage, location of water (ground
			 and surface sources) for withdrawals and consumptive uses, the potential to
			 alter the physical, biological, chemical, or hydrological characteristics of
			 the basin’s water resources, and the potential to affect interstate water
			 quality, when drafting a regulation and reviewing a project application related
			 to natural gas drilling in the Marcellus Shale formation.
		
